Title: To Thomas Jefferson from James Innes, 18 April 1781
From: Innes, James
To: Jefferson, Thomas



Dear Sir
Wmsburg April 18th. 1781. 4 oClock p.m.

I have this Moment received by Express from Captain Kelly, stationed a little above Newport News, an Account that eleven Vessels, chiefly Square rigged, have turned Newport News Point on their Way up the River. His Letter bears Date at 10 this Morning, so that, the Wind being fresh at South East, they could with Ease reach Burwell’s Ferry this Evening. I am making the best Disposition to receive them, and have ordered the Stores to be removed from this Place. Having very lately taken the Command, I am not well informed what there are at this Post. I enclose you a Return of the Troops in this Neck, some of which are as low down almost as Newport News. Any and Every Intelligence of Consequence shall be immediately transmitted to you.
I am, dear Sir, with great Respect Your most Obedt. & very hble Servt.,

Jas Innes


Since writing the above I am informed by the officer at Burwells Ferry that the van of the fleet is in sight.

